DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 8-14 and 16-20 have been examined.
Claims 7 and 15 have been canceled.
P = paragraph e.g. P[0001] = paragraph[0001]

Response to Arguments
Applicant’s arguments filed 01/29/2021 have been considered but are moot in view of the new ground(s) of rejection. However, arguments relevant to the new grounds of rejection are addressed below.
Regarding the rejections under 35 U.S.C. 101, the Applicant argues
“In the present case, the present rejection does not explain how or why Applicant's claim is believed to "cover performance of the limitations in the mind." Instead, the rejection summarily concludes the claim recites an abstract idea without explanation. As such, Applicant respectfully submits the Office has failed to present a prima facie case of ineligibly under the substantive law”.
The arguments are not persuasive. The statement “present rejection does not explain how or why Applicant's claim is believed to "cover performance of the limitations in the mind."” is in correct, as can be seen by simply reading the rejection. This argument ignores the substance of the rejection and is also moot as a result, as it is not directed to the rejection as written. Assuming the claimed “parameter” is a schedule, as 

The Applicant further argues
“Applicant submits that claim 1 integrates the alleged judicial exception into a practical application to render the claims statutory” and “For example, as incidents and levels of congestion may at times develop rapidly and seemingly randomly throughout the system, determination of corresponding indicators in real-time may in some cases provide the time needed to adjust certain operational parameters, make accommodations in the system to ensure operational reliability, or to otherwise take action to effectively support system operation. In contrast, performing any determination of corresponding indicators used to make accommodations in the system in the human mind cannot provide the time needed to adjust certain operational parameters, and will unquestionably result in missed opportunities for optimizing the transit system or improving operational reliability of the transit system”.
real-time” data of any type, and the claims encompass simply a generic computer receiving data through any means and at any time, and then analyzing the data, where clearly any computer must first receive data before the data can be analyzed, and such steps are generic computer functions. Regarding the argument “performing any determination of corresponding indicators used to make accommodations in the system in the human mind cannot provide the time needed to adjust certain operational parameters”, it is unclear what time “the time needed” refers to, as there is no requirement of any time period or duration required to perform any step of the claim. Therefore, the arguments are not persuasive.
It is noted that the Examiner also disagrees with the Applicant’s implication that a person could not decide how to adjust a parameter relatively quickly, as the claim encompasses the “time series data sets” simply being a table of data that can be looked at by a person, and clearly a person may mentally adjust a “parameter” after simply looking at such data, where such a mental adjustment could be a simple decision that a schedule should be adjusted if, for example, many devices are located on a platform at a certain time, which a person having ordinary skill in the art would understand could be decided nearly instantaneously in the human mind, such as by, for example, changing a time in a schedule by one hour.

The Applicant further argues
Further, Applicant submits that claim 1 reflects an improvement in the functioning of a computer, or an improvement to another technology or technical field. Specifically, Applicant's invention has the capacity to improve mass transit system operation, and more specifically, increase throughput through the transit system reduce a crowd density level at the station platform. 
The above steps and functions of the computer-implemented method and system comprise specific improvements other than what is well-understood, routine and conventional in the field. Moreover, these steps and functions of the computer-implemented method and system add unconventional steps to a particular useful application”.
The arguments are not persuasive. Adjusting a “parameter” encompasses simply updating a variable, which clearly does not reflect “an improvement in the functioning of a computer, or an improvement to another technology or technical field”, as it is a generic computer function to update variables. Furthermore, the supposed advantages of using the Applicant’s invention does not change the fact that all of the claimed steps may be performed by a generic computer. Even P[0081] of the Applicant’s specification recites “These computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus” (emphasis added), therefore, it is clear that even the Applicant’s own specification recognizes that no improvement to a technology or technical field is required to practice the claimed invention. Therefore, the arguments are not persuasive.


“Applicant respectfully submits that claim 4 cannot fail to comply with the written description requirement while at the same time be "directed to simply the use of well-known mathematical functions to process data."” and
“Because claim 4 is "directed to simply the use of well-known mathematical functions to process data," a person skilled in the art at the time the application was filed would therefore have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed. Additionally, the rejection failed to provide sufficient evidence or reasoning and failed to provide express findings of fact indicating or proving why a person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed. The above rejection is both contradictory and improper, and respectfully requests the reconsideration and withdrawal of the rejection of claim 4”.
The arguments are not persuasive. The arguments improperly combine the rejections of Claim 4 under 35 U.S.C. 112(a) and 35 U.S.C. 103, and imply that the statement of the 35 U.S.C. 103 rejection of “The Examiner first notes that the claim is directed to simply the use of well-known mathematical functions to process data” was included as a basis for the rejections under 35 U.S.C. 112(a), which is false. Therefore, these arguments are based on a false implication by the Applicant, rendering the argument moot, and there is nothing “contradictory and improper” about the rejections under 35 U.S.C. 112(a).


Furthermore, regarding the argument “Additionally, the rejection failed to provide sufficient evidence or reasoning and failed to provide express findings of fact indicating or proving why a person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed”, this argument is not persuasive, and is in fact moot as it ignores the rejection as written, as “sufficient evidence or reasoning” and “express findings of fact” are in fact provided in the rejection, as can be seen by simply reading the rejection. The rejection gives a detailed explanation of the details that are absent from the disclosure, such as “there is no disclosure of what process will achieve the “dimensionality reduction”, and there is no disclosure of how this “dimensionality reduction” is used to determine the “spatio-temporal trajectory of the vehicle in the transit system””, and the Applicant provides no rebuttal to this or any specific portion of the rejection, and merely falsely states that “the rejection failed to provide sufficient evidence or reasoning and failed to provide express findings of fact” and ignores what is actually written in the rejection. Therefore, the arguments are not persuasive.
The Examiner notes for the record that the arguments support the rejections under 35 U.S.C. 112(a), as it can be seen that rather than simply citing a process or algorithm in the disclosure that shows how to achieve the “dimensionality reduction” and use it to determine the claimed “spatio-temporal trajectory of the vehicle in the transit system”, the Applicant instead incorrectly argues that the claims are “contradictory and improper” without providing even a single citation to the specification that shows support for the subject matter of Claim 4 or addresses the issues raised in the rejection.

The Examiner also notes for the record that the arguments
“Applicant respectfully submits that claim 4 cannot fail to comply with the written description requirement while at the same time be "directed to simply the use of well-known mathematical functions to process data."” and
“Because claim 4 is "directed to simply the use of well-known mathematical functions to process data," a person skilled in the art at the time the application was filed would therefore have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed”
are entered into the record as an admission by the Applicant that Claim 4 is in fact “directed to simply the use of well-known mathematical functions to process data”, which supports the rejection under 35 U.S.C. 103, and is entered into the record as the Applicant’s agreement with the Examiner’s statement of “The Examiner first notes that 

Regarding the rejection of Claim 5 under 35 U.S.C. 112(a), the Applicant argues
“Applicant respectfully submits that claim 5 cannot fail to comply with the written description requirement while at the same time be directed to "a well-known mathematical function to determine a number of clusters using eigenvalues."” and
“Because claim 5 is directed to "a well-known mathematical function to determine a number of clusters using eigenvalues." a person skilled in the art at the time the application was filed would therefore have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed. Additionally, the rejection failed to provide sufficient evidence or reasoning and failed to provide express findings of fact indicating or proving why a person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed. The above rejection is both contradictory and improper, and respectfully requests the reconsideration and withdrawal of the rejection of claim 5”.
The arguments are not persuasive. The arguments improperly combine the rejections of Claim 5 under 35 U.S.C. 112(a) and 35 U.S.C. 103, and imply that the statement of the 35 U.S.C. 103 rejection of “it is a well-known mathematical function to determine a number of clusters using eigenvalues” was included as a basis for the rejections under 35 U.S.C. 112(a), which is false. Therefore, these arguments are contradictory and improper” about the rejections under 35 U.S.C. 112(a).
Furthermore, the Applicant appears to be arguing that if the scope of a claim is interpreted to be “directed to simply the use of well-known mathematical functions to process data” when rejecting the claim under 35 U.S.C. 103, this precludes any rejection under 35 U.S.C. 112(a), which is false and not supported by the MPEP. Clearly, as would be understood by a person having ordinary skill in the art possessing a functional understanding of the MPEP, the scope of a claim may encompass the prior art, while at the same time the disclosure may lack a showing of possession of a specific algorithm corresponding to the claimed subject matter, as is the case with the present application.

Furthermore, regarding the argument “Additionally, the rejection failed to provide sufficient evidence or reasoning and failed to provide express findings of fact indicating or proving why a person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed”, this argument is not persuasive, and is in fact moot as it ignores the rejection as written, as “sufficient evidence or reasoning” and “express findings of fact” are in fact provided in the rejection, as can be seen by simply reading the rejection. The rejection gives a detailed explanation of the details that are absent from the disclosure, such as “there is no clear disclosure of how this step or any other step of the disclosure uses an “eigengap heuristic” to determine a number of vehicles as claimed. The Examiner notes that P[0050] recites various steps and applying an eigengap heuristic””, and the Applicant provides no rebuttal to this or any specific portion of the rejection, and merely falsely states that “the rejection failed to provide sufficient evidence or reasoning and failed to provide express findings of fact” and ignores what is actually written in the rejection. Therefore, the arguments are not persuasive.
The Examiner notes for the record that the arguments support the rejections under 35 U.S.C. 112(a), as it can be seen that rather than simply citing a process or algorithm in the disclosure that shows how to determine a number of vehicles by “applying an eigengap heuristic”, the Applicant instead incorrectly argues that the claims are “contradictory and improper” without providing even a single citation to the specification that shows support for the subject matter of Claim 5 or addresses the issues raised in the rejection.

The Examiner also notes for the record that the arguments
“Applicant respectfully submits that claim 5 cannot fail to comply with the written description requirement while at the same time be directed to "a well-known mathematical function to determine a number of clusters using eigenvalues."” and
“Because claim 5 is directed to "a well-known mathematical function to determine a number of clusters using eigenvalues." a person skilled in the art at the time the application was filed would therefore have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed”
are entered into the record as an admission by the Applicant that Claim 5 is in fact directed to “a well-known mathematical function to determine a number of clusters using eigenvalues”, which supports the rejection under 35 U.S.C. 103, and is entered into the record as the Applicant’s agreement with the Examiner’s statement of “it is a well-known mathematical function to determine a number of clusters using eigenvalues”.

Regarding Claim 13, the Applicant argues “Independent claim 13 requires similar limitations as claim 5, and are therefore believed to overcome the rejection for at least the same reasons discussed above with respect to claim 5”.
These arguments are not persuasive for the reasons given above with respect to Claim 5 and the reasons given in the rejection.

Regarding the rejections under 35 U.S.C. 102, the arguments are moot in view of the new grounds of rejection. However, arguments relevant to the new grounds of rejection are addressed below.
Regarding Claim 1, the Applicant argues “Although Katragadda discloses generating schedule data for mass transit vehicles based on location information of wireless devices carried by passengers in those mass transit vehicles, Katragadda fails to mention, let alone disclose, adjusting any parameter of the mass transit system”.


The Applicant further argues
“Finally, the Office Action's remarks fail to consider all the words of the claim. More specifically, the Office Action never identified where or what in Katragadda or explained how Katragadda is believed to disclose adjusting a system parameter of the transit system, as is required by Applicant's claim. If the rejection is maintained, Applicant respectfully request the Examiner evaluate all the word of the claim and provide a complete explanation”
The arguments are not persuasive. The argument “the Office Action never identified where or what in Katragadda or explained how Katragadda is believed to disclose adjusting a system parameter of the transit system” is false, as the generation of a schedule of Katragadda et al. is clearly cited in the rejection of the claimed “adjusting a system parameter”, and the Office Action’s mapping of the teachings of Katragadda et al. to the claimed limitations would be clear to a person having ordinary skill in the art. Therefore, the arguments are not persuasive.
The Examiner also notes that P[0005] of the Applicant’s specification recites “System parameters may include vehicle schedules”, and Katragadda et al. teaches not only generating vehicle schedule data, but refining, updating and changing the schedule data, as seen in the P[0098] of Katragadda et al., where clearly refining, updating and changing and schedule data will result in “adjusting” such schedule data.

Independent claims 9 and 17 require similar limitations as independent claim 1, and are therefore believed to overcome the rejection for at least the same reasons discussed above with respect to independent claim 1”.
These arguments are not persuasive for the reasons given above with respect to Claim 1 and the reasons given in the rejection.

Regarding Claims 6 and 14, the Applicant argues “Applicant submits that dependent claims 6 and 14 depend from independent claims 1 and 9, respectively, and are therefore believed to overcome the rejection for at least the reason that they each depend from an independent claim. In view of above remarks, Applicant respectfully requests the reconsideration and withdrawal of the rejection of claims 1, 6, 9, 14, and 17”.
These arguments are not persuasive for the reasons given above with respect to Claims 1 and 9 and the reasons given in the rejection. Also, the argument “for at least the reason that they each depend from an independent claim” is not persuasive, as merely depending from an independent claim does not by default cause a claim to overcome a rejection.

Regarding Claims 2, 10 and 18, the Applicant argues “Applicant respectfully submits that Katragadda in view of Zheng does not teach or suggest all of the elements of claims 2, 10, and 18. Applicant submits that dependent claims 2, 10, and 18 depend from independent claims 1, 9, and 17, respectively, and are therefore believed to overcome the rejection for at least the reason that they each depend from an independent claim”.
The arguments are not persuasive. No specific rebuttal is provided for any specific portion of the rejections of Claims 2, 10 and 18. The arguments are not persuasive for the reasons given above with respect to Claims 1, 9 and 17 and the reasons given in the rejection. Also, the argument “for at least the reason that they each depend from an independent claim” is not persuasive, as merely depending from an independent claim does not by default cause a claim to overcome a rejection.

Regarding Claims 3, 11 and 19, the Applicant argues “Applicant respectfully submits that Katragadda in view of Yu and Leaute does not teach or suggest all of the elements of claims 3, 11, and 19. Applicant submits that dependent claims 2, 10, and 18 depend from independent claims 1, 9, and 17, respectively, and are therefore believed to overcome the rejection for at least the reason that they each depend from an independent claim”.
The arguments are not persuasive. No specific rebuttal is provided for any specific portion of the rejections of Claims 3, 11 and 19. The arguments are not persuasive for the reasons given above with respect to Claims 1, 9 and 17 and the reasons given in the rejection. Also, the argument “for at least the reason that they each depend from an independent claim” is not persuasive, as merely depending from an independent claim does not by default cause a claim to overcome a rejection.

Applicant respectfully submits that Katragadda in view of Atev and Yang does not teach or suggest all of the elements of claims 4, 12, and 20. Applicant submits that dependent claims 4, 12, and 20 depend from independent claims 1, 9, and 17, respectively, and are therefore believed to overcome the rejection for at least the reason that they each depend from an independent claim”.
The arguments are not persuasive. No specific rebuttal is provided for any specific portion of the rejections of Claims 4, 12 and 20. The arguments are not persuasive for the reasons given above with respect to Claims 1, 9 and 17 and the reasons given in the rejection. Also, the argument “for at least the reason that they each depend from an independent claim” is not persuasive, as merely depending from an independent claim does not by default cause a claim to overcome a rejection.

Regarding Claims 5 and 13, the Applicant argues “Applicant respectfully submits that Katragadda in view of Atev, Yang and Li does not teach or suggest all of the elements of claims 5 and 13. Applicant submits that dependent claims 5 and 13 depend from independent claims 1 and 9, respectively, and are therefore believed to overcome the rejection for at least the reason that they each depend from an independent claim”.
The arguments are not persuasive. No specific rebuttal is provided for any specific portion of the rejections of Claims 5 and 13. The arguments are not persuasive for the reasons given above with respect to Claims 1 and 9 and the reasons given in the rejection. Also, the argument “for at least the reason that they each depend from an independent claim” is not persuasive, as merely depending from an independent claim does not by default cause a claim to overcome a rejection.

Regarding Claims 8 and 16, the Applicant argues “Applicant respectfully submits that Katragadda does not teach or suggest all of the elements of claims 8 and 16. Applicant submits that dependent claims 8 and 16 depend from independent claims 1 and 9, respectively, and are therefore believed to overcome the rejection for at least the reason that they each depend from an independent claim”.
The arguments are not persuasive. No specific rebuttal is provided for any specific portion of the rejections of Claims 8 and 16. The arguments are not persuasive for the reasons given above with respect to Claims 1 and 9 and the reasons given in the rejection. Also, the argument “for at least the reason that they each depend from an independent claim” is not persuasive, as merely depending from an independent claim does not by default cause a claim to overcome a rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-14 and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Claim 1, the claim recites steps of analyzing data and determining and clustering trajectories, determining a crowd density, and adjusting a parameter, which is 
This judicial exception is not integrated into a practical application because the claim recites a “computer-implemented” method, however, the limitation “computer-implemented” recited at a high-level of generality and amounts to nothing more than a generic computer performing generic computer functions, as explained above. Therefore, the limitation “computer-implemented” does not amount to significantly more than the abstract idea. Furthermore, no specialized computer or any improvement to any technology or technical field is required by the disclosed or claimed invention. Additionally, regarding the limitations of a mobile device, vehicle and transit system, 
“These computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus”,
which clearly shows that the claimed invention may be performed by a “general purpose computer”, which does not require any improvement to any technology or technical field.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of reciting a “computer-implemented” amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

As per Claim 2, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to mathematical functions and a process which may be performed mentally, which does not amount to significantly more than the judicial exception.

As per Claims 3-5, said claims are rejected as they fail to correct the deficiency of Claim 1. The claims are directed to mathematical functions which may be performed mentally, which does not amount to significantly more than the judicial exception.

As per Claim 6, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to determining a schedule which may be performed mentally, which does not amount to significantly more than the judicial exception.

As per Claim 8, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to determining a dwell time which may be performed mentally, which does not amount to significantly more than the judicial exception.

As per Claim 9, the claim recites steps of analyzing data and determining and clustering trajectories, determining a crowd density, and adjusting a parameter, which is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. That is, other than reciting a “computer system”, nothing in these claim elements preclude the steps from practically being performed in the mind. For example, but for the recitation of a “computer system” and its associated elements of “one or more computer processors, one or more computer-readable storage media, and program instructions”, the claim encompasses mentally analyzing data and determining and clustering trajectories and mentally determining a crowd density, and mentally adjusting a “system parameter”. Therefore, the claim is directed to a generic computer 
This judicial exception is not integrated into a practical application because the claim recites a “computer system” and its associated elements of “one or more computer processors, one or more computer-readable storage media, and program instructions” at a high-level of generality and amounts to nothing more than a generic computer performing generic computer functions, as explained above. Therefore, the limitations of a “computer system” and “one or more computer processors, one or more computer-readable storage media, and program instructions” do not amount to significantly more than the abstract idea. Furthermore, no specialized computer or any improvement to any technology or technical field is required by the disclosed or claimed invention. Additionally, regarding the limitations of a mobile device, vehicle and transit system, these limitations merely serve to generally linking the use of the judicial exception to a particular technological environment, where the data sets and trajectories encompass simply data such as numbers, where receiving and processing of such data requires no improvement to any technology or technical field. Furthermore, P[0081] of the Applicant’s specification recites
These computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus”,
which clearly shows that the claimed invention may be performed by a “general purpose computer”, which does not require any improvement to any technology or technical field.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a “computer system” and “one or more computer processors, one or more computer-readable storage media, and program instructions” amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

As per Claim 10, said claim is rejected as it fails to correct the deficiency of Claim 9. The claim is directed to mathematical functions and a process which may be performed mentally, which does not amount to significantly more than the judicial exception.

As per Claims 11-13, said claims are rejected as they fail to correct the deficiency of Claim 9. The claims are directed to mathematical functions which may be 

As per Claim 14, said claim is rejected as it fails to correct the deficiency of Claim 9. The claim is directed to determining a schedule which may be performed mentally, which does not amount to significantly more than the judicial exception.

As per Claim 16, said claim is rejected as it fails to correct the deficiency of Claim 9. The claim is directed to determining a dwell time which may be performed mentally, which does not amount to significantly more than the judicial exception.

As per Claim 17, the claim recites steps of analyzing data and determining and clustering trajectories, determining a crowd density, and adjusting a parameter, which is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. That is, other than reciting a “computer program product”, nothing in these claim elements preclude the steps from practically being performed in the mind. For example, but for the recitation of a “computer program product” and its associated elements of “one or more computer-readable storage devices and program instructions stored on at least one of the one or more computer-readable storage devices”, the claim encompasses mentally analyzing data and determining and clustering trajectories and mentally determining a crowd density, and mentally adjusting a “system parameter”. Therefore, the claim is directed to a generic computer performing generic computer functions of simply storing data, analyzing the stored data, and 
This judicial exception is not integrated into a practical application because the claim recites a “computer program product” and its associated elements of “one or more computer-readable storage devices and program instructions stored on at least one of the one or more computer-readable storage devices” at a high-level of generality and amounts to nothing more than a generic computer performing generic computer functions, as explained above. Therefore, the limitations of a “computer program product” and “one or more computer-readable storage devices and program instructions stored on at least one of the one or more computer-readable storage devices” do not amount to significantly more than the abstract idea. Furthermore, no specialized computer or any improvement to any technology or technical field is required by the disclosed or claimed invention. Additionally, regarding the limitations of a mobile device, vehicle and transit system, these limitations merely serve to generally linking the use of the judicial exception to a particular technological environment, where the data sets and trajectories encompass simply data such as numbers, where receiving and processing of such data requires no improvement to any technology or technical field. Furthermore, P[0081] of the Applicant’s specification recites
These computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus”,
which clearly shows that the claimed invention may be performed by a “general purpose computer”, which does not require any improvement to any technology or technical field.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a “computer program product” and “one or more computer-readable storage devices and program instructions stored on at least one of the one or more computer-readable storage devices” amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

As per Claim 18, said claim is rejected as it fails to correct the deficiency of Claim 17. The claim is directed to mathematical functions and a process which may be performed mentally, which does not amount to significantly more than the judicial exception.

As per Claims 19-20, said claims are rejected as they fail to correct the deficiency of Claim 17. The claims are directed to mathematical functions which may be 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-14 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per Claim 1, the subject matter is the claimed
“determining a crowd density level at a station platform in the transit system; and adjusting a system parameter of the transit system based on the determined spatio-temporal trajectory of the vehicle and the crowd density level at the station platform in the transit system”.
There is no disclosure of an algorithm describing exactly how a “crowd density level” is used to adjust a “system parameter” as claimed. Furthermore, there does not appear to be any embodiment where a “crowd density level” adjusts the “system parameter”, meaning the claim introduces new matter not present in the application as originally filed.
P[0065] of the Applicant’s specification recites
“In an embodiment of the present invention, the trained machine learning model may be implemented in determining a scale factor for adjusting a system parameter of the transit system. In the embodiment, the scale factor may be applied in adjusting determined vehicle schedules, passenger transition rates, station dwell times, vehicle headways, passenger waiting times, unable-to-board levels, and crowd density levels”
and P[0066] recites
“For example, a scale factor may be implemented to adjust a determined crowd density level at a particular station platform based on historical data received from fare gate sensors positioned about the station platform. The historical data may include historical fare gate sensor data and corresponding crowd density level data, as received on weekdays during rush hour at the station platform”,
however, there is no disclosure of exactly how a “crowd density level” adjusts a “system parameter”. In fact, there does not appear to be any embodiment where a “crowd density level” adjusts the “system parameter”. Instead, as seen in the above 
It also appears that “crowd density levels” are actually adjusted by the “scale factor”, and the “crowd density levels” do not appear to be used to adjust any “system parameter” as claimed. Furthermore, P[0033] of the Applicant’s specification recites
“…the system parameters may include vehicle or transit schedules, passenger transition rates, station dwell times, vehicle headways, passenger waiting times, unable-to-board levels, and crowd density levels…”, 
which appears to show that “crowd density levels” are the same as “system parameters”, which would appear to contradict the claimed subject matter of the “system parameter” being adjusted by the “crowd density level”, as in view of P[0033], this would imply that a “crowd density level” is used to adjust itself, since “crowd density levels” are the same as “system parameters”.
As such, there is no indication in the specification that the inventors had possession of a method comprising determining a crowd density level at a station platform in the transit system, and adjusting a system parameter of the transit system based on the determined spatio-temporal trajectory of the vehicle and the crowd density level at the station platform in the transit system.

As per Claim 4, the subject matter is the claimed “wherein determining the spatio-temporal trajectory of the vehicle in the transit system comprises: clustering determined spatio-temporal trajectories of at least two groups of individual devices; defining a similarity matrix based on the clustered spatio-temporal trajectories of the at least two groups of individual devices; determining eigenvalues of the similarity matrix; and reducing a dimensionality of the similarity matrix based on the determined eigenvalues”.
There is no disclosure of how the “spatio-temporal trajectory of the vehicle in the transit system” is determined by “reducing a dimensionality of the similarity matrix based on the determined eigenvalues”, nor is there disclosure of how the step of “reducing a dimensionality” is performed.
P[0047] of the Applicant’s specification recites the only instance in the disclosure of “dimensionality reduction”, as seen in “The spectral clustering may include the definition of a similarity matrix, and may use the eigenvalues of the similarity matrix for dimensionality reduction in the definition of clusters”, and there is no disclosure of what process will achieve the “dimensionality reduction”, and there is no disclosure of how this “dimensionality reduction” is used to determine the “spatio-temporal trajectory of the vehicle in the transit system”.
As such, there is no indication in the specification that the inventors had possession of a method wherein determining the spatio-temporal trajectory of the vehicle in the transit system comprises: clustering determined spatio-temporal trajectories of at least two groups of individual devices; defining a similarity matrix based on the clustered spatio-temporal trajectories of the at least two groups of individual devices; determining eigenvalues of the similarity matrix; and reducing a dimensionality of the similarity matrix based on the determined eigenvalues.

determining a number of vehicles in the transit system based on the clustered spatio-temporal trajectories of the at least two groups of individual devices, wherein the number of vehicles is determined by applying an eigengap heuristic as a function of the determined eigenvalues”.
There is no disclosure of how “applying an eigengap heuristic as a function of the determined eigenvalues” provides a determination of a “number of vehicles in the transit system”.
P[0050] of the Applicant’s specification mentions “Choose the number of clusters k by eigengap heuristic”, however, there is no clear disclosure of how this step or any other step of the disclosure uses an “eigengap heuristic” to determine a number of vehicles as claimed. The Examiner notes that P[0050] recites various steps and relationships between variables without providing specific equations and examples of solving such specific equations in order to determine a number of vehicles by “applying an eigengap heuristic”. Simply stating results of steps such as “Choose the number of clusters k by eigengap heuristic” without providing a specific equation that is solved using specific values to achieve a specific number value that represents a number of vehicles cannot be considered disclosure that shows possession of the claimed invention.
As such, there is no indication in the specification that the inventors had possession of a method comprising determining a number of vehicles in the transit system based on the clustered spatio-temporal trajectories of the at least two groups of 

As per Claim 9, the subject matter is the claimed
“determining a crowd density level at a station platform in the transit system; and adjusting a system parameter of the transit system based on the determined spatio-temporal trajectory of the vehicle and the crowd density level at the station platform in the transit system”.
There is no disclosure of an algorithm describing exactly how a “crowd density level” is used to adjust a “system parameter” as claimed. Furthermore, there does not appear to be any embodiment where a “crowd density level” adjusts the “system parameter”, meaning the claim introduces new matter not present in the application as originally filed.
P[0065] of the Applicant’s specification recites
“In an embodiment of the present invention, the trained machine learning model may be implemented in determining a scale factor for adjusting a system parameter of the transit system. In the embodiment, the scale factor may be applied in adjusting determined vehicle schedules, passenger transition rates, station dwell times, vehicle headways, passenger waiting times, unable-to-board levels, and crowd density levels”
and P[0066] recites
“For example, a scale factor may be implemented to adjust a determined crowd density level at a particular station platform based on historical data received from fare gate sensors positioned about the station platform. The historical data may include historical fare gate sensor data and corresponding crowd density level data, as received on weekdays during rush hour at the station platform”,
however, there is no disclosure of exactly how a “crowd density level” adjusts a “system parameter”. In fact, there does not appear to be any embodiment where a “crowd density level” adjusts the “system parameter”. Instead, as seen in the above citations, the specification recites that a “system parameter” may be adjusted by a “scale factor”, not by a “crowd density level”.
It also appears that “crowd density levels” are actually adjusted by the “scale factor”, and the “crowd density levels” do not appear to be used to adjust any “system parameter” as claimed. Furthermore, P[0033] of the Applicant’s specification recites
“…the system parameters may include vehicle or transit schedules, passenger transition rates, station dwell times, vehicle headways, passenger waiting times, unable-to-board levels, and crowd density levels…”, 
which appears to show that “crowd density levels” are the same as “system parameters”, which would appear to contradict the claimed subject matter of the “system parameter” being adjusted by the “crowd density level”, as in view of P[0033], this would imply that a “crowd density level” is used to adjust itself, since “crowd density levels” are the same as “system parameters”.
As such, there is no indication in the specification that the inventors had possession of a computer system that performs a method comprising determining a crowd density level at a station platform in the transit system, and adjusting a system 

As per Claim 12, the subject matter is the claimed “wherein determining the spatio-temporal trajectory of the vehicle in the transit system comprises: clustering determined spatio-temporal trajectories of at least two groups of individual devices; defining a similarity matrix based on the clustered spatio-temporal trajectories of the at least two groups of individual devices; determining eigenvalues of the similarity matrix; and reducing a dimensionality of the similarity matrix based on the determined eigenvalues”.
There is no disclosure of how the “spatio-temporal trajectory of the vehicle in the transit system” is determined by “reducing a dimensionality of the similarity matrix based on the determined eigenvalues”, nor is there disclosure of how the step of “reducing a dimensionality” is performed.
P[0047] of the Applicant’s specification recites the only instance in the disclosure of “dimensionality reduction”, as seen in “The spectral clustering may include the definition of a similarity matrix, and may use the eigenvalues of the similarity matrix for dimensionality reduction in the definition of clusters”, and there is no disclosure of what process will achieve the “dimensionality reduction”, and there is no disclosure of how this “dimensionality reduction” is used to determine the “spatio-temporal trajectory of the vehicle in the transit system”.
As such, there is no indication in the specification that the inventors had possession of a computer system wherein determining the spatio-temporal trajectory of 

As per Claim 13, the subject matter is the claimed “determining a number of vehicles in the transit system based on the clustered spatio- temporal trajectories of the at least two groups of individual devices, wherein the number of vehicles is determined by applying an eigengap heuristic as a function of the determined eigenvalues”.
There is no disclosure of how “applying an eigengap heuristic as a function of the determined eigenvalues” provides a determination of a “number of vehicles in the transit system”.
P[0050] of the Applicant’s specification mentions “Choose the number of clusters k by eigengap heuristic”, however, there is no clear disclosure of how this step or any other step of the disclosure uses an “eigengap heuristic” to determine a number of vehicles as claimed. The Examiner notes that P[0050] recites various steps and relationships between variables without providing specific equations and examples of solving such specific equations in order to determine a number of vehicles by “applying an eigengap heuristic”. Simply stating results of steps such as “Choose the number of clusters k by eigengap heuristic” without providing a specific equation that is solved using specific values to achieve a specific number value that represents a number of 
As such, there is no indication in the specification that the inventors had possession of a computer system comprising program instructions stored on one or more of the computer-readable storage media for execution by at least one of the one or more computer processors, the program instructions, when executed by the at least one of the one or more computer processors, causing the computer system to perform a method comprising determining a number of vehicles in the transit system based on the clustered spatio- temporal trajectories of the at least two groups of individual devices, wherein the number of vehicles is determined by applying an eigengap heuristic as a function of the determined eigenvalues.

As per Claim 17, the subject matter is the claimed
“determining a crowd density level at a station platform in the transit system; and adjusting a system parameter of the transit system based on the determined spatio-temporal trajectory of the vehicle and the crowd density level at the station platform in the transit system”.
There is no disclosure of an algorithm describing exactly how a “crowd density level” is used to adjust a “system parameter” as claimed. Furthermore, there does not appear to be any embodiment where a “crowd density level” adjusts the “system parameter”, meaning the claim introduces new matter not present in the application as originally filed.

“In an embodiment of the present invention, the trained machine learning model may be implemented in determining a scale factor for adjusting a system parameter of the transit system. In the embodiment, the scale factor may be applied in adjusting determined vehicle schedules, passenger transition rates, station dwell times, vehicle headways, passenger waiting times, unable-to-board levels, and crowd density levels”
and P[0066] recites
“For example, a scale factor may be implemented to adjust a determined crowd density level at a particular station platform based on historical data received from fare gate sensors positioned about the station platform. The historical data may include historical fare gate sensor data and corresponding crowd density level data, as received on weekdays during rush hour at the station platform”,
however, there is no disclosure of exactly how a “crowd density level” adjusts a “system parameter”. In fact, there does not appear to be any embodiment where a “crowd density level” adjusts the “system parameter”. Instead, as seen in the above citations, the specification recites that a “system parameter” may be adjusted by a “scale factor”, not by a “crowd density level”.
It also appears that “crowd density levels” are actually adjusted by the “scale factor”, and the “crowd density levels” do not appear to be used to adjust any “system parameter” as claimed. Furthermore, P[0033] of the Applicant’s specification recites
“…the system parameters may include vehicle or transit schedules, passenger transition rates, station dwell times, vehicle headways, passenger waiting times, unable-to-board levels, and crowd density levels…”, 
crowd density levels” are the same as “system parameters”, which would appear to contradict the claimed subject matter of the “system parameter” being adjusted by the “crowd density level”, as in view of P[0033], this would imply that a “crowd density level” is used to adjust itself, since “crowd density levels” are the same as “system parameters”.
As such, there is no indication in the specification that the inventors had possession of a computer system that performs a method comprising determining a crowd density level at a station platform in the transit system, and adjusting a system parameter of the transit system based on the determined spatio-temporal trajectory of the vehicle and the crowd density level at the station platform in the transit system.

As per Claim 20, the subject matter is the claimed “wherein determining the spatio-temporal trajectory of the vehicle in the transit system comprises: clustering determined spatio-temporal trajectories of at least two groups of individual devices; defining a similarity matrix based on the clustered spatio-temporal trajectories of the at least two groups of individual devices; determining eigenvalues of the similarity matrix; and reducing a dimensionality of the similarity matrix based on the determined eigenvalues”.
There is no disclosure of how the “spatio-temporal trajectory of the vehicle in the transit system” is determined by “reducing a dimensionality of the similarity matrix based on the determined eigenvalues”, nor is there disclosure of how the step of “reducing a dimensionality” is performed.
spatio-temporal trajectory of the vehicle in the transit system”.
As such, there is no indication in the specification that the inventors had possession of a computer program product wherein determining the spatio-temporal trajectory of the vehicle in the transit system comprises: clustering determined spatio-temporal trajectories of at least two groups of individual devices; defining a similarity matrix based on the clustered spatio-temporal trajectories of the at least two groups of individual devices; determining eigenvalues of the similarity matrix; and reducing a dimensionality of the similarity matrix based on the determined eigenvalues.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 6, 8, 9, 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Katragadda et al. (2008/0054072) in view of Ootsuka et al. (2019/0228358).

Regarding Claim 1, Katragadda et al. teaches the claimed computer-implemented method for service level monitoring and management of a mass transit system (“…one or more computer systems as described in more detail below, and may be stored as instructions on a recordable media so that the methods are performed when the instructions are executed…”, see P[0073]), the method comprising:
receiving time series data sets from wireless access points of a wireless computer network, wherein each time series data set corresponds to a mobile device in the transit system (see P[0033], P[0050]-P[0051] and FIGS. 1-2);
determining spatio-temporal trajectories of each mobile device in the transit system based on the time series data sets corresponding to each mobile device (“The vector category 128d may be representative of the approximate velocity and direction of the wireless device 150 at the particular time of each geographic location measurement”, see P[0053]), wherein each time series data set comprises an identifier associated with a device, a device location, and a timestamp indicating a time at which the time series data sets corresponding to each mobile device were received  (“The location information database 126 may also include a "location" category 128b and a "time" category 128c associated with each "device identifier" category 128a. The "location" category 128b may include a series of entries representative of the geographic location measurement of the wireless device 150…Such coordinate entries may be directly compatible with a route generator 130 (described in more detail below). Each of these entries may be stored over a period of time, and the particular time of each geographic location measurement may be entered into the "time" category 128c” (emphasis added), see P[0052]);
clustering the determined spatio-temporal trajectories of a group of individual devices (“…identify clusters of wireless devices that are traveling through the same space (e.g., x-y-z coordinates or latitude-longitude-elevation coordinates) for short periods of time (e.g., from 1 to 15 minutes or more)…route segments may be generated for each of these short time periods”, see P[0064]);
determining a spatio-temporal trajectory of a vehicle in the transit system based on the clustered spatio-temporal trajectory of the group of individual devices (“…each route may be captured as a series of location points (as described above), as a series of one or more functions that capture the approximate paths of the vehicle, or a combination thereof”, see P[0063] and “…identify clusters of wireless devices that are traveling through the same space (e.g., x-y-z coordinates or latitude-longitude-elevation coordinates) for short periods of time (e.g., from 1 to 15 minutes or more)…route segments may be generated for each of these short time periods”, see P[0064] and “…a schedule generator 134 may be used to generate vehicle schedule ; [[and]]
…; and
adjusting a system parameter of the transit system based on the determined spatio-temporal trajectory of the vehicle …(“…a schedule generator 134 may be used to generate vehicle schedule data of particular mass transit vehicles based upon the location information of the wireless devices 150 carried by passengers in those particular vehicles”, see P[0065] and “…the system may be used to provide trip planning services to potential passengers”, see P[0019] and “…the lesser amount of data may allow a system to report the progress of the vehicle, such as to a user waiting on a station platform…”, see P[0106] and “The aggregation of the location and time information for a group of wireless devices 150 inside a particular mass transit vehicle may continue over a period of days or weeks. Such information from different days or weeks may be used to refine the route map data and route schedule data (e.g., indicate that some stop locations do not occur everyday) reported by the information provider 120. Furthermore, it should be understood that location and time information from many groups of wireless devices 150 may be aggregated so as to generate route map data and route schedule data for a plurality of mass transit vehicle routes…the location and time information for a particular group of wireless devices aboard a previously identified vehicle route may be aggregated again at a later time to update or incrementally change the route map data and/or route schedule data for that particular route”, see P[0098]), adjusting a system parameter”.
Katragadda et al. does not expressly recite the bolded portions of the claimed 
determining a crowd density level at a station platform in the transit system
and
adjusting a system parameter of the transit system based on the determined spatio-temporal trajectory of the vehicle and the crowd density level at the station platform in the transit system.
However, Katragadda et al. is clearly capable of determining a “crowd density level” as seen in the teachings of clusters of wireless devices as seen in the above citations. Furthermore, Katragadda et al. teaches adjusting a “system parameter” of vehicle schedule data based on detected numbers of passengers, where the Examiner notes that a “crowd density” encompasses even a single person. Therefore, Katragadda et al. only does not teach applying these teachings to a “station platform”.
Furthermore, Ootsuka et al. (2019/0228358) teaches counting a number of passengers on a station platform of a transportation system, and adjusts a train schedule for trains in the transportation system based on the counting, where the adjustment may comprise “adjusting a parameter” (Ootsuka et al.; “…a schedule after the adjustment of increases and reductions in the numbers of trains to be operated is acquired from the updated schedule information…The number of passengers who wait for trains on a platform of each track number at each station is counted…the adjustment of increases and reductions in the numbers of trains to be operated…adjusting a parameter of the program 440 for determining an increase or reduction in the number 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Katragadda et al. with the teachings of Ootsuka et al., and to perform method steps of determining a crowd density level at a station platform in the transit system, and adjusting a system parameter of the transit system based on the determined spatio-temporal trajectory of the vehicle and the crowd density level at the station platform in the transit system, as rendered obvious by Ootsuka et al., in order to provide a “train operations system that dynamically adjust the number of trains to be operated based on an increase or decrease in passengers' demands” (Ootsuka et al.; see P[0001]).

Regarding Claim 6, Katragadda et al. teaches the claimed method of claim 1, further comprising:
determining an arrival and departure schedule of the vehicle with respect to station platforms in the transit system based on the determined spatio-temporal trajectory of the vehicle (“…a schedule generator 134 may be used to generate vehicle schedule data of particular mass transit vehicles based upon the location information of the wireless devices 150 carried by passengers in those particular vehicles”, see P[0065] and “…the series of entries in the "regular stop locations" category 136b and the "estimated stop times" category 136c may be used by 

Regarding Claim 8, Katragadda et al. teaches the claimed method of claim 1, further comprising:
determining a dwell time of the vehicle at a station platform in the transit system (“…a schedule generator 134 may be used to generate vehicle schedule data of particular mass transit vehicles based upon the location information of the wireless devices 150 carried by passengers in those particular vehicles”, see P[0065] and “…the series of entries in the "regular stop locations" category 136b and the "estimated stop times" category 136c may be used by the report generator 122 to provide data corresponding to the vehicle's estimated time of arrival at a particular stop location”, see P[0070] and “…the information provider 120 may generate schedule data representative of a plurality of stop locations and corresponding approximate stop times of the group of wireless devices 150 over a period of time”, see P[0084]).
Katragadda et al. does not expressly recite the claimed
based on a time difference between earliest and latest timestamps corresponding to the clustered spatio-temporal trajectory of the group of individual devices, wherein the earliest and latest timestamps are associated with one or more of the individual devices.
However, Katragadda et al. determines the stop time based on the trajectory of devices carried passengers of a vehicle as being stopped at particular locations at particular times (see the above and parent claim rejection citations), and clearly, a person having ordinary skill in the art before the effective filing date of the claimed  invention would then find obvious to determine a stop time based on “a time difference between earliest and latest timestamps corresponding to the clustered spatio-temporal trajectory of the group of individual devices, wherein the earliest and latest timestamps are associated with one or more of the individual devices” by simply use a difference of two times such as a start “earliest” time and an end or “latest” time corresponding to a time period when a vehicle and corresponding devices of passengers have stopped at a particular location, in order to determine the stop time at that location, where such an operation would in fact be trivial to a person having ordinary skill in the art, as time periods are defined by a time that has passed between two consecutive points in time.

Regarding Claim 9, Katragadda et al. teaches the claimed computer system for service level monitoring and management of a mass transit system, the computer system comprising:
one or more computer processors, one or more computer-readable storage media, and program instructions stored on one or more of the computer-readable storage media for execution by at least one of the one or more computer processors, the program instructions, when executed by the at least one of the one or more computer processors, causing the computer system to perform a method (“…one or more computer systems as described in more detail below, and may be stored as instructions on a recordable media so that the methods are performed when the instructions are executed…”, see P[0073]) comprising:
receiving time series data sets from wireless access points of a wireless computer network, wherein each time series data set corresponds to a mobile device in the transit system (see P[0033], P[0050]-P[0051] and FIGS. 1-2);
determining spatio-temporal trajectories of each mobile device in the transit system based on the time series data sets corresponding to each mobile device (“The vector category 128d may be representative of the approximate velocity and direction of the wireless device 150 at the particular time of each geographic location measurement”, see P[0053]), wherein each time series data set comprises an identifier associated with a device, a device location, and a timestamp indicating a time at which the time series data sets corresponding to each mobile device were received  (“The location information database 126 may also include a "location" category 128b and a "time" category 128c associated with each "device identifier" category 128a. The "location" category 128b may include a series of entries representative of the geographic location measurement of the wireless ;
clustering the determined spatio-temporal trajectories of a group of individual devices (“…identify clusters of wireless devices that are traveling through the same space (e.g., x-y-z coordinates or latitude-longitude-elevation coordinates) for short periods of time (e.g., from 1 to 15 minutes or more)…route segments may be generated for each of these short time periods”, see P[0064]);
determining a spatio-temporal trajectory of a vehicle in the transit system based on the clustered spatio-temporal trajectory of the group of individual devices (“…each route may be captured as a series of location points (as described above), as a series of one or more functions that capture the approximate paths of the vehicle, or a combination thereof”, see P[0063] and “…identify clusters of wireless devices that are traveling through the same space (e.g., x-y-z coordinates or latitude-longitude-elevation coordinates) for short periods of time (e.g., from 1 to 15 minutes or more)…route segments may be generated for each of these short time periods”, see P[0064] and “…a schedule generator 134 may be used to generate vehicle schedule data of particular mass transit vehicles based upon the location information of the wireless devices 150 carried by passengers in those particular vehicles”, see P[0065]); and
…; and
adjusting a system parameter of the transit system based on the determined spatio-temporal trajectory of the vehicle …(“…a schedule generator 134 may be used to generate vehicle schedule data of particular mass transit vehicles based upon the location information of the wireless devices 150 carried by passengers in those particular vehicles”, see P[0065] and “…the system may be used to provide trip planning services to potential passengers”, see P[0019] and “…the lesser amount of data may allow a system to report the progress of the vehicle, such as to a user waiting on a station platform…”, see P[0106] and “The aggregation of the location and time information for a group of wireless devices 150 inside a particular mass transit vehicle may continue over a period of days or weeks. Such information from different days or weeks may be used to refine the route map data and route schedule data (e.g., indicate that some stop locations do not occur everyday) reported by the information provider 120. Furthermore, it should be understood that location and time information from many groups of wireless devices 150 may be aggregated so as to generate route map data and route schedule data for a plurality of mass transit vehicle routes…the location and time information for a particular group of wireless devices aboard a previously identified vehicle route may be aggregated again at a later time to update or incrementally change the route map data and/or route schedule data for that particular route”, see P[0098]), where generating, refining, updating or changing the schedule data is equivalent to “adjusting a system parameter”.
Katragadda et al. does not expressly recite the bolded portions of the claimed 
determining a crowd density level at a station platform in the transit system

adjusting a system parameter of the transit system based on the determined spatio-temporal trajectory of the vehicle and the crowd density level at the station platform in the transit system.
However, Katragadda et al. is clearly capable of determining a “crowd density level” as seen in the teachings of clusters of wireless devices as seen in the above citations. Furthermore, Katragadda et al. teaches adjusting a “system parameter” of vehicle schedule data based on detected numbers of passengers, where the Examiner notes that a “crowd density” encompasses even a single person. Therefore, Katragadda et al. only does not teach applying these teachings to a “station platform”.
Furthermore, Ootsuka et al. (2019/0228358) teaches counting a number of passengers on a station platform of a transportation system, and adjusts a train schedule for trains in the transportation system based on the counting, where the adjustment may comprise “adjusting a parameter” (Ootsuka et al.; “…a schedule after the adjustment of increases and reductions in the numbers of trains to be operated is acquired from the updated schedule information…The number of passengers who wait for trains on a platform of each track number at each station is counted…the adjustment of increases and reductions in the numbers of trains to be operated…adjusting a parameter of the program 440 for determining an increase or reduction in the number of trains to be operated or a parameter of the schedule proposal generation program 460” (emphasis added), see P[0084]), where the Examiner notes that Ootsuka et al. may count a number of passengers using a connection of a passenger mobile terminal with an access point (Ootsuka et al.; see P[0036] and P[0057]).


Regarding Claim 14, Katragadda et al. teaches the claimed computer system of claim 9, wherein the method further comprises:
determining an arrival and departure schedule of the vehicle with respect to station platforms in the transit system based on the determined spatio-temporal trajectory of the vehicle (“…a schedule generator 134 may be used to generate vehicle schedule data of particular mass transit vehicles based upon the location information of the wireless devices 150 carried by passengers in those particular vehicles”, see P[0065] and “…the series of entries in the "regular stop locations" category 136b and the "estimated stop times" category 136c may be used by the report generator 122 to provide data corresponding to the vehicle's estimated time of arrival at a particular stop location”, see P[0070] and “…the information provider 120 may generate schedule data representative of a plurality of stop locations and 

Regarding Claim 16, Katragadda et al. teaches the claimed computer system of claim 9, wherein the method further comprises:
determining a dwell time of the vehicle at a station platform in the transit system (“…a schedule generator 134 may be used to generate vehicle schedule data of particular mass transit vehicles based upon the location information of the wireless devices 150 carried by passengers in those particular vehicles”, see P[0065] and “…the series of entries in the "regular stop locations" category 136b and the "estimated stop times" category 136c may be used by the report generator 122 to provide data corresponding to the vehicle's estimated time of arrival at a particular stop location”, see P[0070] and “…the information provider 120 may generate schedule data representative of a plurality of stop locations and corresponding approximate stop times of the group of wireless devices 150 over a period of time”, see P[0084]).
Katragadda et al. does not expressly recite the claimed
based on a time difference between earliest and latest timestamps corresponding to the clustered spatio-temporal trajectory of the group of individual devices, wherein the earliest and latest timestamps are associated with one or more of the individual devices.
However, Katragadda et al. determines the stop time based on the trajectory of devices carried passengers of a vehicle as being stopped at particular locations at particular times (see the above and parent claim rejection citations), and clearly, a person having ordinary skill in the art before the effective filing date of the claimed  invention would then find obvious to determine a stop time based on “a time difference between earliest and latest timestamps corresponding to the clustered spatio-temporal trajectory of the group of individual devices, wherein the earliest and latest timestamps are associated with one or more of the individual devices” by simply use a difference of two times such as a start “earliest” time and an end or “latest” time corresponding to a time period when a vehicle and corresponding devices of passengers have stopped at a particular location, in order to determine the stop time at that location, where such an operation would in fact be trivial to a person having ordinary skill in the art, as time periods are defined by a time that has passed between two consecutive points in time.

Regarding Claim 17, Katragadda et al. teaches the claimed computer program product for service level monitoring and management of a mass transit system (“…one or more computer systems as described in more detail below, and may be stored as instructions on a recordable media so that the methods are performed when the instructions are executed…”, see P[0073]), the computer program product comprising:
one or more computer-readable storage devices and program instructions stored on at least one of the one or more computer-readable storage devices for execution by at least one or more computer processors of a computer system, the program instructions, when executed by the at least one of the one or more computer processors (“…one or more computer systems as described in more detail below, and may be stored as instructions on a recordable media so that the methods are performed when the instructions are executed…”, see P[0073]), causing the computer system to perform a method comprising:
receiving time series data sets from wireless access points of a wireless computer network, wherein each time series data set corresponds to a mobile device in the transit system (see P[0033], P[0050]-P[0051] and FIGS. 1-2);
determining spatio-temporal trajectories of each mobile device in the transit system based on the time series data sets corresponding to each mobile device (“The vector category 128d may be representative of the approximate velocity and direction of the wireless device 150 at the particular time of each geographic location measurement”, see P[0053]), wherein each time series data set comprises an identifier associated with a device, a device location, and a timestamp indicating a time at which the time series data sets corresponding to each mobile device were received  (“The location information database 126 may also include a "location" category 128b and a "time" category 128c associated with each "device identifier" category 128a. The "location" category 128b may include a series of entries representative of the geographic location measurement of the wireless ;
clustering the determined spatio-temporal trajectories of a group of individual devices (“…identify clusters of wireless devices that are traveling through the same space (e.g., x-y-z coordinates or latitude-longitude-elevation coordinates) for short periods of time (e.g., from 1 to 15 minutes or more)…route segments may be generated for each of these short time periods”, see P[0064]);
determining a spatio-temporal trajectory of a vehicle in the transit system based on the clustered spatio-temporal trajectory of the group of individual devices (“…each route may be captured as a series of location points (as described above), as a series of one or more functions that capture the approximate paths of the vehicle, or a combination thereof”, see P[0063] and “…identify clusters of wireless devices that are traveling through the same space (e.g., x-y-z coordinates or latitude-longitude-elevation coordinates) for short periods of time (e.g., from 1 to 15 minutes or more)…route segments may be generated for each of these short time periods”, see P[0064] and “…a schedule generator 134 may be used to generate vehicle schedule data of particular mass transit vehicles based upon the location information of the wireless devices 150 carried by passengers in those particular vehicles”, see P[0065]); and
…; and
adjusting a system parameter of the transit system based on the determined spatio-temporal trajectory of the vehicle …(“…a schedule generator 134 may be used to generate vehicle schedule data of particular mass transit vehicles based upon the location information of the wireless devices 150 carried by passengers in those particular vehicles”, see P[0065] and “…the system may be used to provide trip planning services to potential passengers”, see P[0019] and “…the lesser amount of data may allow a system to report the progress of the vehicle, such as to a user waiting on a station platform…”, see P[0106] and “The aggregation of the location and time information for a group of wireless devices 150 inside a particular mass transit vehicle may continue over a period of days or weeks. Such information from different days or weeks may be used to refine the route map data and route schedule data (e.g., indicate that some stop locations do not occur everyday) reported by the information provider 120. Furthermore, it should be understood that location and time information from many groups of wireless devices 150 may be aggregated so as to generate route map data and route schedule data for a plurality of mass transit vehicle routes…the location and time information for a particular group of wireless devices aboard a previously identified vehicle route may be aggregated again at a later time to update or incrementally change the route map data and/or route schedule data for that particular route”, see P[0098]), where generating, refining, updating or changing the schedule data is equivalent to “adjusting a system parameter”.
Katragadda et al. does not expressly recite the bolded portions of the claimed 
determining a crowd density level at a station platform in the transit system

adjusting a system parameter of the transit system based on the determined spatio-temporal trajectory of the vehicle and the crowd density level at the station platform in the transit system.
However, Katragadda et al. is clearly capable of determining a “crowd density level” as seen in the teachings of clusters of wireless devices as seen in the above citations. Furthermore, Katragadda et al. teaches adjusting a “system parameter” of vehicle schedule data based on detected numbers of passengers, where the Examiner notes that a “crowd density” encompasses even a single person. Therefore, Katragadda et al. only does not teach applying these teachings to a “station platform”.
Furthermore, Ootsuka et al. (2019/0228358) teaches counting a number of passengers on a station platform of a transportation system, and adjusts a train schedule for trains in the transportation system based on the counting, where the adjustment may comprise “adjusting a parameter” (Ootsuka et al.; “…a schedule after the adjustment of increases and reductions in the numbers of trains to be operated is acquired from the updated schedule information…The number of passengers who wait for trains on a platform of each track number at each station is counted…the adjustment of increases and reductions in the numbers of trains to be operated…adjusting a parameter of the program 440 for determining an increase or reduction in the number of trains to be operated or a parameter of the schedule proposal generation program 460” (emphasis added), see P[0084]), where the Examiner notes that Ootsuka et al. may count a number of passengers using a connection of a passenger mobile terminal with an access point (Ootsuka et al.; see P[0036] and P[0057]).
.



Claims 2, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Katragadda et al. (2008/0054072) in view of Ootsuka et al. (2019/0228358) further in view of Zheng et al. (2011/0301832).

Regarding Claim 2, Katragadda et al. does not teach the claimed method of claim 1, further comprising:
detecting an outlier with respect to the clustered spatio-temporal trajectory of the group of individual devices by implementing a k-nearest neighbors algorithm, wherein the outlier comprises a determined spatio-temporal trajectory of a mobile device in the transit system; and
removing the outlier from the clustered spatio-temporal trajectory of the group of individual devices.
Katragadda et al. does teach the use of clustering (see the parent claim rejection) and also recites the use of an “outlier pruning technique” to “calculate an accurate estimate of the location of” a wireless device (see P[0041]).
Furthermore, Zheng et al. (2011/0301832) teaches searching similar trajectories, where a k-nearest neighbor (k-NN) algorithm is used to create candidate set of trajectories (Zheng et al.; see P[0058]-P[0059]), and where trajectories that are not contained in the candidate set are indicative that the trajectories have not been scanned by any of the nearest neighbor searches, and where a pruning mechanism is then used unqualified candidates are removed from the candidate set (Zheng et al.; see P[0061]). The Examiner notes that since the candidate set itself and the resulting identification of unqualified candidates occurs as a result of the use of the k-nearest neighbor (k-NN) algorithm, this teaches the claimed detecting of an outlier “by implementing a k-nearest neighbors algorithm”, where an “outlier” is equivalent to an unqualified candidate.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Katragadda et al. with the teachings of Zheng et al., and for the method of claim 1 to further comprise detecting an outlier with respect to the clustered spatio-temporal trajectory of the group of individual devices by implementing a k-nearest neighbors 

Regarding Claim 10, Katragadda et al. does not teach the claimed computer system of claim 9, wherein the method further comprises:
detecting an outlier with respect to the clustered spatio-temporal trajectory of the group of individual devices by implementing a k-nearest neighbors algorithm, wherein the outlier comprises a determined spatio-temporal trajectory of a mobile device in the transit system; and
removing the outlier from the clustered spatio-temporal trajectory of the group of individual devices.
Katragadda et al. does teach the use of clustering (see the parent claim rejection) and also recites the use of an “outlier pruning technique” to “calculate an accurate estimate of the location of” a wireless device (see P[0041]).
Furthermore, Zheng et al. (2011/0301832) teaches searching similar trajectories, where a k-nearest neighbor (k-NN) algorithm is used to create candidate set of trajectories (Zheng et al.; see P[0058]-P[0059]), and where trajectories that are not contained in the candidate set are indicative that the trajectories have not been scanned by any of the nearest neighbor searches, and where a pruning mechanism is then used by implementing a k-nearest neighbors algorithm”, where an “outlier” is equivalent to an unqualified candidate.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Katragadda et al. with the teachings of Zheng et al., and for the method of claim 10 to further comprise detecting an outlier with respect to the clustered spatio-temporal trajectory of the group of individual devices by implementing a k-nearest neighbors algorithm, wherein the outlier comprises a determined spatio-temporal trajectory of a mobile device in the transit system, and removing the outlier from the clustered spatio-temporal trajectory of the group of individual devices, as rendered obvious by Zheng et al., in order to determine “the best trajectory to connect…geographical locations of interest” (Zheng et al.; see P[0057]) and to “avoid scanning” a “whole trajectory database which utilizes more time and cost” (Zheng et al.; see P[0061]).

Regarding Claim 18, Katragadda et al. does not teach the claimed computer program product of claim 17, wherein the method further comprises:
detecting an outlier with respect to the clustered spatio-temporal trajectory of the group of individual devices by implementing a k-nearest neighbors algorithm, wherein the outlier comprises a determined spatio-temporal trajectory of a mobile device in the transit system; and
removing the outlier from the clustered spatio-temporal trajectory of the group of individual devices.
Katragadda et al. does teach the use of clustering (see the parent claim rejection) and also recites the use of an “outlier pruning technique” to “calculate an accurate estimate of the location of” a wireless device (see P[0041]).
Furthermore, Zheng et al. (2011/0301832) teaches searching similar trajectories, where a k-nearest neighbor (k-NN) algorithm is used to create candidate set of trajectories (Zheng et al.; see P[0058]-P[0059]), and where trajectories that are not contained in the candidate set are indicative that the trajectories have not been scanned by any of the nearest neighbor searches, and where a pruning mechanism is then used unqualified candidates are removed from the candidate set (Zheng et al.; see P[0061]). The Examiner notes that since the candidate set itself and the resulting identification of unqualified candidates occurs as a result of the use of the k-nearest neighbor (k-NN) algorithm, this teaches the claimed detecting of an outlier “by implementing a k-nearest neighbors algorithm”, where an “outlier” is equivalent to an unqualified candidate.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Katragadda et al. with the teachings of Zheng et al., and wherein the method further comprises detecting an outlier with respect to the clustered spatio-temporal trajectory of the group of individual devices by implementing a k-nearest neighbors algorithm, .



Claims 3, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Katragadda et al. (2008/0054072) in view of Ootsuka et al. (2019/0228358) further in view of Yu et al. (9,628,499), further in view of Leaute et al. (2015/0073894).

Regarding Claim 3, Katragadda et al. does not teach the claimed method of claim 1, wherein detecting the outlier comprises:
determining a median absolute deviation and a consistent estimator of standard deviation of the outlier with respect to the clustered spatio-temporal trajectory of the group of individual devices.
However, Katragadda et al. does teach the use of an “outlier pruning technique” to “calculate an accurate estimate of the location of” a wireless device (see P[0041]). Also, the claim is directed to simply the use of well-known mathematical functions to calculate an outlier.
Yu et al. (9,628,499), who teaches basing an estimated standard deviation on a median absolute deviation to provide “a more robust outlier identification method” in an outlier removal process (Yu et al.; see col.11, particularly lines 9-30, also see col.10, particularly lines 66-67 and col.11, particularly lines 1-8).
Furthermore, Leaute et al. (2015/0073894) teaches identifying deviations from expected data when analyzing time series data of events and metrics, where a median absolute deviation on raw data, and a consistent estimator of a standard deviation of a noise distribution (Leaute et al.; see P[0034] and P[0001]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Katragadda et al. with the teachings of Yu et al. and Leaute et al., and wherein detecting the outlier comprises determining a median absolute deviation and a consistent estimator of standard deviation of the outlier with respect to the clustered spatio-temporal trajectory of the group of individual devices, as rendered obvious by Yu et al. and Leaute et al., in order to provide “a more robust outlier identification method” (Yu et al.; see lines 22-26) and so that “time series data are analyzed to detect unexpected spikes and dips or other unpredictable occurrences” (Leaute et al.; see Abstract).

Regarding Claim 11, Katragadda et al. does not teach the claimed computer system of claim 9, wherein detecting the outlier comprises:
determining a median absolute deviation and a consistent estimator of standard deviation of the outlier with respect to the clustered spatio-temporal trajectory of the group of individual devices.
However, Katragadda et al. does teach the use of an “outlier pruning technique” to “calculate an accurate estimate of the location of” a wireless device (see P[0041]). Also, the claim is directed to simply the use of well-known mathematical functions to calculate an outlier.
Furthermore, the use of median absolute deviation and standard deviation to identify outliers is well-known in the art, as seen in Yu et al. (9,628,499), who teaches basing an estimated standard deviation on a median absolute deviation to provide “a more robust outlier identification method” in an outlier removal process (Yu et al.; see col.11, particularly lines 9-30, also see col.10, particularly lines 66-67 and col.11, particularly lines 1-8).
Furthermore, Leaute et al. (2015/0073894) teaches identifying deviations from expected data when analyzing time series data of events and metrics, where a median absolute deviation on raw data, and a consistent estimator of a standard deviation of a noise distribution (Leaute et al.; see P[0034] and P[0001]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Katragadda et al. with the teachings of Yu et al. and Leaute et al., and wherein detecting the outlier comprises determining a median absolute deviation and a consistent estimator of standard deviation of the outlier with respect to the clustered spatio-temporal trajectory of the group of individual devices, as rendered obvious by Yu 

Regarding Claim 19, Katragadda et al. does not teach the claimed computer program product of claim 17, wherein detecting the outlier comprises:
determining a median absolute deviation and a consistent estimator of standard deviation of the outlier with respect to the clustered spatio-temporal trajectory of the group of individual devices.
However, Katragadda et al. does teach the use of an “outlier pruning technique” to “calculate an accurate estimate of the location of” a wireless device (see P[0041]). Also, the claim is directed to simply the use of well-known mathematical functions to calculate an outlier.
Furthermore, the use of median absolute deviation and standard deviation to identify outliers is well-known in the art, as seen in Yu et al. (9,628,499), who teaches basing an estimated standard deviation on a median absolute deviation to provide “a more robust outlier identification method” in an outlier removal process (Yu et al.; see col.11, particularly lines 9-30, also see col.10, particularly lines 66-67 and col.11, particularly lines 1-8).
Furthermore, Leaute et al. (2015/0073894) teaches identifying deviations from expected data when analyzing time series data of events and metrics, where a median 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Katragadda et al. with the teachings of Yu et al. and Leaute et al., and wherein detecting the outlier comprises determining a median absolute deviation and a consistent estimator of standard deviation of the outlier with respect to the clustered spatio-temporal trajectory of the group of individual devices, as rendered obvious by Yu et al. and Leaute et al., in order to provide “a more robust outlier identification method” (Yu et al.; see lines 22-26) and so that “time series data are analyzed to detect unexpected spikes and dips or other unpredictable occurrences” (Leaute et al.; see Abstract).



Claims 4, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Katragadda et al. (2008/0054072) in view of Ootsuka et al. (2019/0228358) further in view of Atev et al. (S. Atev, G. Miller and N. P. Papanikolopoulos, "Clustering of Vehicle Trajectories," in IEEE Transactions on Intelligent Transportation Systems, vol. 11, no. 3, pp. 647-657, Sept. 2010, doi: 10.1109/TITS.2010.2048101), further in view of Yang et al. (C. Yang, F. Yan and X. Xu, "Daily metro origin-destination pattern recognition using dimensionality reduction and clustering methods," 2017 IEEE 20th .

Regarding Claim 4, Katragadda et al. teaches the claimed method of claim 1, wherein determining the spatio-temporal trajectory of the vehicle in the transit system comprises:
clustering determined spatio-temporal trajectories of at least two groups of individual devices (“…identify clusters of wireless devices that are traveling through the same space (e.g., x-y-z coordinates or latitude-longitude-elevation coordinates) for short periods of time (e.g., from 1 to 15 minutes or more)…route segments may be generated for each of these short time periods”, see P[0064]).
Katragadda et al. does not teach the claimed
defining a similarity matrix based on the clustered spatio-temporal trajectories of the at least two groups of individual devices;
determining eigenvalues of the similarity matrix; and
reducing a dimensionality of the similarity matrix based on the determined eigenvalues.
The Examiner first notes that the claim is directed to simply the use of well-known mathematical functions to process data.
Furthermore, Atev et al. (S. Atev, G. Miller and N. P. Papanikolopoulos, "Clustering of Vehicle Trajectories") teaches clustering vehicle trajectories and determining an affinity matrix based on clustered trajectories, where the number of 
Additionally, Yang et al. ("Daily metro origin-destination pattern recognition using dimensionality reduction and clustering methods”) teaches daily metro origin-destination pattern recognition using dimensionality reduction and clustering methods, where eigenvalues of a matrix of sampled metro data are used to reduce a dimensionality of the matrix (Yang et al.; see section “A. Dimensionality Reduction with Principal Component Analysis and Singular Value Decomposition”).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Katragadda et al. with the teachings of Shi et al. and Yang et al., and to define a similarity matrix based on the clustered spatio-temporal trajectories of the at least two groups of individual devices, determining eigenvalues of the similarity matrix, and reduce a dimensionality of the similarity matrix based on the determined eigenvalues, as rendered obvious by Atev et al., and Yang et al., in order to provide for “unsupervised clustering of vehicle trajectories with widely varying lengths” (Atev et al.; see section “I. INTRODUCTION”), and in order to provide for “traffic planning, management and operation” (Yang et al.; see Abstract).

Regarding Claim 12, Katragadda et al. teaches the claimed computer system of claim 9, wherein determining the spatio-temporal trajectory of the vehicle in the transit system comprises:
clustering determined spatio-temporal trajectories of at least two groups of individual devices (“…identify clusters of wireless devices that are traveling through the same space (e.g., x-y-z coordinates or latitude-longitude-elevation coordinates) for short periods of time (e.g., from 1 to 15 minutes or more)…route segments may be generated for each of these short time periods”, see P[0064]).
Katragadda et al. does not teach the claimed
defining a similarity matrix based on the clustered spatio-temporal trajectories of the at least two groups of individual devices;
determining eigenvalues of the similarity matrix; and
reducing a dimensionality of the similarity matrix based on the determined eigenvalues.
The Examiner first notes that the claim is directed to simply the use of well-known mathematical functions to process data.
Furthermore, Atev et al. (S. Atev, G. Miller and N. P. Papanikolopoulos, "Clustering of Vehicle Trajectories") teaches clustering vehicle trajectories and determining an affinity matrix based on clustered trajectories, where the number of eigenvalues may be used to estimate a number of clusters (Atev et al.; see section “IV. TRAJECTORY CLUSTERING”).
Additionally, Yang et al. ("Daily metro origin-destination pattern recognition using dimensionality reduction and clustering methods”) teaches daily metro origin-destination pattern recognition using dimensionality reduction and clustering methods, where eigenvalues of a matrix of sampled metro data are used to reduce a 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Katragadda et al. with the teachings of Shi et al. and Yang et al., and to define a similarity matrix based on the clustered spatio-temporal trajectories of the at least two groups of individual devices, determine eigenvalues of the similarity matrix, and reduce a dimensionality of the similarity matrix based on the determined eigenvalues, as rendered obvious by Atev et al., and Yang et al., in order to provide for “unsupervised clustering of vehicle trajectories with widely varying lengths” (Atev et al.; see section “I. INTRODUCTION”), and in order to provide for “traffic planning, management and operation” (Yang et al.; see Abstract).

Regarding Claim 20, Katragadda et al. teaches the claimed computer program product of claim 17, wherein determining the spatio-temporal trajectory of the vehicle in the transit system comprises:
clustering determined spatio-temporal trajectories of at least two groups of individual devices (“…identify clusters of wireless devices that are traveling through the same space (e.g., x-y-z coordinates or latitude-longitude-elevation coordinates) for short periods of time (e.g., from 1 to 15 minutes or more)…route segments may be generated for each of these short time periods”, see P[0064]).
Katragadda et al. does not teach the claimed
defining a similarity matrix based on the clustered spatio-temporal trajectories of the at least two groups of individual devices;
determining eigenvalues of the similarity matrix; and
reducing a dimensionality of the similarity matrix based on the determined eigenvalues.
The Examiner first notes that the claim is directed to simply the use of well-known mathematical functions to process data.
Furthermore, Atev et al. (S. Atev, G. Miller and N. P. Papanikolopoulos, "Clustering of Vehicle Trajectories") teaches clustering vehicle trajectories and determining an affinity matrix based on clustered trajectories, where the number of eigenvalues may be used to estimate a number of clusters (Atev et al.; see section “IV. TRAJECTORY CLUSTERING”).
Additionally, Yang et al. ("Daily metro origin-destination pattern recognition using dimensionality reduction and clustering methods”) teaches daily metro origin-destination pattern recognition using dimensionality reduction and clustering methods, where eigenvalues of a matrix of sampled metro data are used to reduce a dimensionality of the matrix (Yang et al.; see section “A. Dimensionality Reduction with Principal Component Analysis and Singular Value Decomposition”).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Katragadda et al. with the teachings of Shi et al. and Yang et al., and to define a similarity matrix based on the clustered spatio-temporal trajectories of the at least two groups of individual devices, determine eigenvalues of the similarity matrix, and reduce .



Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Katragadda et al. (2008/0054072) in view of Ootsuka et al. (2019/0228358) further in view of Atev et al. (S. Atev, G. Miller and N. P. Papanikolopoulos, "Clustering of Vehicle Trajectories," in IEEE Transactions on Intelligent Transportation Systems, vol. 11, no. 3, pp. 647-657, Sept. 2010, doi: 10.1109/TITS.2010.2048101), further in view of Yang et al. (C. Yang, F. Yan and X. Xu, "Daily metro origin-destination pattern recognition using dimensionality reduction and clustering methods," 2017 IEEE 20th International Conference on Intelligent Transportation Systems (ITSC), Yokohama, 2017, pp. 548-553, doi: 10.1109/ITSC.2017.8317899), further in view of Li et al. (J. Li, F. Lin and B. M. Chen, "A statistical approach for trajectory analysis and motion segmentation for freely moving cameras," IECON 2015 - 41st Annual Conference of the IEEE Industrial Electronics Society, Yokohama, 2015, pp. 001592-001597, doi: 10.1109/IECON.2015.7392328).

method of claim 4, further comprising:
determining a number of vehicles in the transit system based on the clustered spatio-temporal trajectories of the at least two groups of individual devices, wherein the number of vehicles is determined by applying an eigengap heuristic as a function of the determined eigenvalues.
However, the number of clusters of Katragadda et al. is directly related to the number of devices that are traveling upon vehicles (“…identify clusters of wireless devices that are traveling through the same space (e.g., x-y-z coordinates or latitude-longitude-elevation coordinates) for short periods of time (e.g., from 1 to 15 minutes or more)…route segments may be generated for each of these short time periods”, see P[0064]), where a cluster of devices traveling through the same route segment indicates a vehicle that the devices are traveling upon (“…a schedule generator 134 may be used to generate vehicle schedule data of particular mass transit vehicles based upon the location information of the wireless devices 150 carried by passengers in those particular vehicles”, see P[0065]).
Furthermore, Atev et al. (S. Atev, G. Miller and N. P. Papanikolopoulos, "Clustering of Vehicle Trajectories") teaches clustering vehicle trajectories and determining an affinity matrix based on clustered trajectories, where the number of eigenvalues may be used to estimate a number of clusters (Atev et al.; see section “IV. TRAJECTORY CLUSTERING”).
Additionally, it is a well-known mathematical function to determine a number of clusters using eigenvalues, as seen in Li et al. (J. Li, F. Lin and B. M. Chen, "A statistical approach for trajectory analysis and motion segmentation for freely moving cameras”), who teaches the use of an “eigengap heuristic” as a solution to determine a number of trajectory clusters (Li et al.; see page 001595, column 2). TO simply apply these teachings of the teachings of trajectory clusters of Katragadda et al. and Atev et al. and determine a number of clusters, which would then be equivalent to determining a number of vehicles as explained above, would be a trivial mathematical operation to a person having ordinary skill in the art.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Katragadda et al. with the teachings of Atev et al. and Li et al., and to determine a number of vehicles in the transit system based on the clustered spatio-temporal trajectories of the at least two groups of individual devices, wherein the number of vehicles is determined by applying an eigengap heuristic as a function of the determined eigenvalues, as rendered obvious by Atev et al. and Li et al., in order to provide for “unsupervised clustering of vehicle trajectories with widely varying lengths” (Atev et al.; see section “I. INTRODUCTION”), and in order to determine a number of clusters and provide a statistical approach for trajectory analysis and to “retrieve trajectories associated with motion” (Li et al.; see title and Abstract).

Regarding Claim 13, Katragadda et al. does not teach the claimed computer system of claim 12, wherein the method further comprises:
determining a number of vehicles in the transit system based on the clustered spatio-temporal trajectories of the at least two groups of individual devices, wherein the number of vehicles is determined by applying an eigengap heuristic as a function of the determined eigenvalues.
However, the number of clusters of Katragadda et al. is directly related to the number of devices that are traveling upon vehicles (“…identify clusters of wireless devices that are traveling through the same space (e.g., x-y-z coordinates or latitude-longitude-elevation coordinates) for short periods of time (e.g., from 1 to 15 minutes or more)…route segments may be generated for each of these short time periods”, see P[0064]), where a cluster of devices traveling through the same route segment indicates a vehicle that the devices are traveling upon (“…a schedule generator 134 may be used to generate vehicle schedule data of particular mass transit vehicles based upon the location information of the wireless devices 150 carried by passengers in those particular vehicles”, see P[0065]).
Furthermore, Atev et al. (S. Atev, G. Miller and N. P. Papanikolopoulos, "Clustering of Vehicle Trajectories") teaches clustering vehicle trajectories and determining an affinity matrix based on clustered trajectories, where the number of eigenvalues may be used to estimate a number of clusters (Atev et al.; see section “IV. TRAJECTORY CLUSTERING”).
Additionally, it is a well-known mathematical function to determine a number of clusters using eigenvalues, as seen in Li et al. (J. Li, F. Lin and B. M. Chen, "A statistical approach for trajectory analysis and motion segmentation for freely moving cameras”), who teaches the use of an “eigengap heuristic” as a solution to determine a number of trajectory clusters (Li et al.; see page 001595, column 2). TO simply apply these teachings of the teachings of trajectory clusters of Katragadda et al. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Katragadda et al. with the teachings of Atev et al. and Li et al., and to determine a number of vehicles in the transit system based on the clustered spatio-temporal trajectories of the at least two groups of individual devices, wherein the number of vehicles is determined by applying an eigengap heuristic as a function of the determined eigenvalues, as rendered obvious by Atev et al. and Li et al., in order to provide for “unsupervised clustering of vehicle trajectories with widely varying lengths” (Atev et al.; see section “I. INTRODUCTION”), and in order to determine a number of clusters and in order to determine a number of clusters and provide a statistical approach for trajectory analysis and to “retrieve trajectories associated with motion” (Li et al.; see title and Abstract).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593.  The examiner can normally be reached on Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ISAAC G SMITH/           Primary Examiner, Art Unit 3662